 

Exhibit 10.2

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount:  $25,000.00 Issue Date: October 18, 2016   Maturity Date: July
18, 2017

 

For good and valuable consideration, Chess Supersite Corp., a Delaware
corporation (“Maker”), hereby makes and delivers this Promissory Note (this
“Note”) in favor of Blackbridge Capital Growth Fund LLC, or its assigns
(“Holder”), and hereby agrees as follows:

 

ARTICLE I.

PRINCIPAL AND INTEREST

 

Section 1.1           For value received, Maker promises to pay to Holder at
such place as Holder or its assigns may designate in writing, in currently
available funds of the United States, the principal Amount of Twenty Five
Thousand Dollars ($25,000.00). Maker’s obligation under this Note shall accrue
interest at the rate of seven percent (7%) per annum from the date hereof until
paid in full. Interest shall be computed on the basis of a 365-day year or
366-day year, as applicable, and actual days lapsed. Accrual of interest shall
commence on the first business day to occur after the Issue Date and continue
until payment in full of the Principal Amount has been made or duly provided
for.

 

Section 1.2

a.           All payments shall be applied first to interest, then to principal
and shall be credited to the Maker's account on the date that such payment is
physically received by the Holder.

 

b.           All principal and accrued interest then outstanding shall be due
and payable by the Maker to the Holder on or before July 18, 2017 (the “Maturity
Date”).

 

c.           Maker shall prepay all or part of the principal and interest of the
Note with the following penalties:

 



 1 

 

 

PREPAY DATE   PREPAY AMOUNT ≤ 30 days   118% of principal plus accrued interest
31- 60 days   124% of principal plus accrued interest 61-90 days   130% of
principal plus accrued interest 91-120 days   136% of principal plus accrued
interest 121-150 days   142% of principal plus accrued interest 151-180 days  
148% of principal plus accrued interest

 

This Note may not be prepaid after the 180th day. Such redemption must be closed
and funded within 3 days of giving notice of redemption of the right to redeem
shall be null and void.

 

d.           This Note is free from all taxes, liens, claims and encumbrances
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of shareholders of the Maker and will not impose
personal liability upon the holder thereof.

 

Section 1.3           This Note is issued solely for value received, paid by
Holder to Maker by wire (“Consideration”). The Principal Amount due to Holder
shall be prorated based on the consideration actually paid by Holder to Maker,
such that the Maker is only required to repay the amount of consideration and
the Maker is not required to repay any unfunded portion of this Note.

ARTICLE II.

CONVERSION RIGHTS; CONVERSION PRICE

 

Section 2.1           Conversion. The Holder or its assigns shall have the
right, from time to time, commencing on the Issuance Date of this Note, to
convert any part of the outstanding interest or Principal Amount of this Note
into fully paid and non-assessable shares of Common Stock of the Maker (the
“Notice Shares”) at the Conversion Price determined as provided herein. Promptly
after delivery to Maker of a Notice of Conversion of Convertible Note in the
forms attached hereto as Exhibit 1, or any other form provided by the Holder,
properly completed and duly executed by the Holder or its assigns (a “Conversion
Notice”), the Maker shall issue and deliver to or upon the order of the Holder
that number of shares of Common Stock for the that portion of this Note to be
converted as shall be determined in accordance herewith.

 

No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share. The date on which Notice of Conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes,
mails or emails the Notice of Conversion duly executed to the Maker.
Certificates representing Common Stock upon conversion will be delivered to the
Holder within two (2) trading days from the date the Notice of Conversion is
delivered to the Maker. Delivery of shares upon conversion shall be made to the
address specified by the Holder or its assigns in the Notice of Conversion.

 

Section 2.2.   Conversion Price. Upon any conversion of this Note, the
Conversion Price shall equal Fifty-seven and one half Percent (57.5%) of the
lowest Trading Price (defined below) during the Valuation Period (defined
below), and the Conversion Amount shall be the amount of principal or interest
electively converted in the Conversion Notice. The total number of shares due
under any conversion notice (“Notice Shares”) will be equal to the Conversion
Amount divided by the Conversion Price.

 



 2 

 

 

On the date that a Conversion Notice is delivered to Holder, the Company shall
deliver an estimated number of shares (“Estimated Shares”) to Holder’s brokerage
account equal to the Conversion Amount divided by 57.5% of the Market Price.
“Market Price” shall mean the lowest of the daily Trading Price for the Common
Stock during the twenty (20) Trading Day period ending on the latest complete
Trading Day prior to the Conversion Date.

 

The “Valuation Period” shall mean twenty (20) Trading Days, commencing on the
first Trading Day following delivery and clearing of the Notice Shares in
Holder’s brokerage account, as reported by Holder (“Valuation Start Date”). If
at any time, one or multiple times, during the Valuation Period the number of
Estimated Shares delivered to Holder is less than the Notice Shares, the company
must immediately deliver enough shares equal to the difference. A Conversion
Amount will not be considered fully converted until the end of the Valuation
Period for that Conversion Amount.

 

In the event the Company experiences a DTC “Chill” on its shares or the
Company’s stock is NOT DWAC/FAST eligible, or the Company has a “Yield Sign” on
OTC Markets, at the time the Holder elects to convert the Note, the Conversion
Price shall be decreased to 45% instead of 57.5%.

 

“Trading Price” means, for any security as of any date, any trading price on the
OTC Bulletin Board, or other applicable trading market (the “OTCBB”) as reported
by a reliable reporting service (“Reporting Service”) mutually acceptable to
Maker and Holder (i.e. Bloomberg) or, if the OTCBB is not the principal trading
market for such security, the price of such security on the principal securities
exchange or trading market where such security is listed or traded. “Trading
Day” shall mean any day on which the Common Stock is tradable for any period on
the OTCBB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.

 

Section 2.3.          Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Maker shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Maker is not the surviving corporation or where there is
a change in or distribution with respect to the Common Stock of the Maker), or
sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Maker, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Maker, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Maker) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Note to be performed and observed by the Maker and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Maker) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.3(a). For purposes of this Section 2.3(a), “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 2.3(a) shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 



 3 

 

 

Section 2.4.   Restrictions on Securities. This Note has been issued by the
Maker pursuant to the exemption from registration under the Securities Act of
1933, as amended (the “Act”). None of this Note or the shares of Common Stock
issuable upon conversion of this Note may be offered, sold or otherwise
transferred unless (i) they first shall have been registered under the Act and
applicable state securities laws or (ii) the Maker shall have been furnished
with an opinion of legal counsel (in form, substance and scope reasonably
acceptable to Maker) to the effect that such sale or transfer is exempt from the
registration requirements of the Act. Each certificate for shares of Common
Stock issuable upon conversion of this Note that have not been so registered and
that have not been sold pursuant to an exemption that permits removal of the
applicable legend, shall bear a legend substantially in the following form, as
appropriate:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

 

Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Maker shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Maker shall have
received an opinion of counsel, reasonably satisfactory to the Maker in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.

 



 4 

 

 

Section 2.5.   Reservation of Common Stock.

 

(a)          The Maker covenants that during the period the Note is outstanding,
it will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock of the Maker upon
the Conversion of the Note. The Maker further covenants that its issuance of
this Note shall constitute full authority to its officers who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock of the Maker issuable upon the
conversion of this Note. The Maker will take all such reasonable action as may
be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the OTC Bulletin Board (or such other principal market upon
which the Common Stock of the Maker may be listed or quoted).

 

(b)          The Maker shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder
against impairment. Without limiting the generality of the foregoing, the Maker
will (a) not increase the par value of any shares of Common Stock issuable upon
the conversion of this Note above the amount payable therefor upon such
conversion immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Maker may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
conversion of this Note, and (c) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Maker to perform its
obligations under this Note.

 

(c)          Upon the request of Holder, the Maker will at any time during the
period this Note is outstanding acknowledge in writing, in form reasonably
satisfactory to Holder, the continuing validity of this Note and the obligations
of the Maker hereunder.

 

(d)          Before taking any action which would cause an adjustment reducing
the current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon conversion of the Notes, the Maker shall take any
corporate action which may be necessary in order that the Maker may validly and
legally issue fully paid and non-assessable shares of such Common Stock at such
adjusted Conversion Price.

 

(e)          Before taking any action which would result in an adjustment in the
number of shares of Common Stock into which this Note is convertible or in the
Conversion Price, the Maker shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

(f)          If at any time the Maker does not have a sufficient number of
authorized and available shares of Common Stock for issuance upon conversion of
the Note, then the Maker shall call and hold a special meeting of its
stockholders within forty-five (45) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock.

 



 5 

 

 

Section 2.6.   Maximum Conversion.

 

The Holder shall not be entitled to convert on a Conversion Date that amount of
the Notes in connection with that number of shares of Common Stock which would
be in excess of the Amount of (i) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates on Conversation Date, and
(ii) the number of shares of Common Stock issuable upon the conversion of the
Notes with respect to which the determination of this provision is being made on
a Conversion Date, which would result in beneficial ownership by the Holder and
its Affiliates of more than 9.99% of the outstanding shares of Common Stock of
the Company on such Conversion Date. For the purposes of the provision to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1. The Holder represents and warrants to the Maker:

 

(a)          The Holder of this Note, by acceptance hereof, agrees that this
Note is being acquired for investment and that such Holder will not offer, sell
or otherwise dispose of this Note or the Common Stock issuable upon conversion
hereof except under circumstances that will not result in a violation of the Act
or any application state securities laws or similar laws relating to the sale of
securities;

 

(b)          That Holder understands that none of this Note or the Common Stock
issuable upon conversion hereof have been registered under the Securities Act of
1933, as amended (the “Act”), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;

 

(c)          Holder (i) has adequate means of providing for his current needs
and possible contingencies, (ii) has no need for liquidity in this investment,
(iii) is able to bear the substantial economic risks of an investment in this
Note for an indefinite period, (iv) at the present time, can afford a complete
loss of such investment, and (v) does not have an overall commitment to
investments which are not readily marketable that is disproportionate to
Holder’s net worth, and Holder’s investment in this Note will not cause such
overall commitment to become excessive;

 

(d)          Holder is an “accredited investor” (as defined in Regulation D
promulgated under the Act) and the Holder’s total investment in this Note does
not exceed 10% of the Holder’s net worth; and

 

(e)          Holder recognizes that an investment in the Maker involves
significant risks and only investors who can afford the loss of their entire
investment should consider investing in the Maker and this Note.

 



 6 

 

 

Section 3.2           The Maker represents and warrants to Holder:

 

(a)          Organization and Qualification. The Maker and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Maker and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. “Subsidiaries” means any corporation or other organization,
whether incorporated or unincorporated, in which the Maker owns, directly or
indirectly, any equity or other ownership interest.

 

(b)          Authorization; Enforcement. (i) The Maker has all requisite
corporate power and authority to enter into and perform this Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Common Stock, in accordance with the terms hereof, (ii) the execution and
delivery of this Note by the Maker and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Note and the issuance and reservation for issuance of the Common
Stock issuable upon conversion or exercise hereof) have been duly authorized by
the Maker’s Board of Directors and no further consent or authorization of the
Maker, its Board of Directors, or its shareholders is required, (iii) this Note
has been duly executed and delivered by the Maker by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Note and the other documents executed
in connection herewith and bind the Maker accordingly, and (iv) this Note
constitutes, a legal, valid and binding obligation of the Maker enforceable
against the Maker in accordance with its terms.

 

(c)          Issuance of Shares. The Notice Shares are duly authorized and
reserved for issuance and, upon conversion of the Note in accordance with its
respective terms, will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of
shareholders of the Maker and will not impose personal liability upon the holder
thereof.

 

(d)          Acknowledgment of Dilution. The Maker understands and acknowledges
the potentially dilutive effect to the Common Stock upon the issuance of the
Notice Shares upon conversion of this Note. The Maker further acknowledges that
its obligation to issue Notice Shares upon conversion of this Note is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other shareholders of the Maker.

 



 7 

 

 

(e)          Acknowledgement of Current Financial Statements. The Maker
acknowledges that during the existence of this Note, it will not be late or
delinquent in filing its financial statements with the requisite reporting
bodies.

 

ARTICLE IV.

EVENTS OF DEFAULT

 

Section 4.1.          Default. The following events shall be defaults under this
Note: (“Events of Default”):

 

(a)          default in the due and punctual payment of all or any part of any
payment of interest or the Principal Amount as and when such amount or such part
thereof shall become due and payable hereunder; or

 

(b)          failure on the part of the Maker duly to observe or perform in all
material respects any of the covenants or agreements on the part of the Maker
contained herein (other than those covered by clause (a) above) for a period of
5 business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Maker remedy the same, shall have been given by the Holder by registered or
certified mail, return receipt requested, to the Maker; or

 

(c)          any representation, warranty or statement of fact made by the Maker
herein when made or deemed to have been made, false or misleading in any
material respect; provided, however, that such failure shall not result in an
Event of Default to the extent it is corrected by the Maker within a period of 5
business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Maker remedy same, shall have been given by the Holder by registered or
certified mail, return receipt requested; or

 

(d)          any of the following actions by the Maker pursuant to or within the
meaning title 11, U.S. Code or any similar federal or state law for the relief
of debtors (collectively, the “Bankruptcy Law”): (A) commencement of a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case or proceeding, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law (each, a “Custodian”), of it or for all or substantially all of its
property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or

 

(e)          entry by a court of competent jurisdiction of an order or decree
under any Bankruptcy Law that: (A) is for relief against the Maker in an
involuntary case, (B) appoints a Custodian of the Maker or for all or
substantially all of the property of the Maker, or (C) orders the liquidation of
the Maker, and such order or decree remains unstayed and in effect for 60 days.

 

Section 4.2.          Remedies Upon Default. Upon the occurrence of an event of
default by Maker under this Note or at any time before default when the Holder
reasonably feels insecure, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 



 8 

 

 

a.           Accelerate the time for payment of all amounts payable under this
Note by written notice thereof to Maker, whereupon all such amounts shall be
immediately due and payable.

 

b.           Pursue any other rights or remedies available to Holder at law or
in equity.

 

c.           The Holder shall receive Liquidated Damages of $500 per day per
Event of Default the Maker is in Default pursuant to this Note.

 

Section 4.3.   Payment of Costs. The Maker shall reimburse the Holder, on
demand, for any and all reasonable costs and expenses, including reasonable
attorneys’ fees and disbursement and court costs, incurred by the Holder in
collecting or otherwise enforcing this Note or in attempting to collect or
enforce this Note.

 

Section 4.4.   Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 

Section 4.5.   Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

 

Section 4.6.   Waiver of Presentment etc. The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

 

ARTICLE V.

MISCELLANEOUS

 

Section 5.1.   Notices. Any notice herein required or permitted to be given
shall be in writing and may be personally served or delivered by courier or sent
by United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be 450 7th Ave., Suite
609, New York, NY 10123; and the address of the Maker shall be 1131A Leslie
Street, Suite 101, Toronto, ONT M3C 3L8 Canada . Both the Holder or its assigns
and the Maker may change the address for service by delivery of written notice
to the other as herein provided.

 



 9 

 

 

Section 5.2.   Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.

 

Section 5.3.   Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.

 

Section 5.4.   Governing Law. This Note shall be governed by the internal laws
of the State of New York, without regard to conflicts of laws principles.

 

Section 5.5.   Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.

 

Section 5.6.   This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

Section 5.7.   Severability. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

Section 5.8.   Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.

 

Section 5.9.   Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute one instrument.

 

 10 

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 

Chess Supersite Corp.           By: Rubin Schindermann   Its: CEO  

 

Acknowledged and Agreed:       Blackbridge Capital Growth Fund LLC.          
By:  Alexander Dillon   Its:  Partner  

 

 11 

 

 

EXHIBIT 1

 

CONVERSION NOTICE

 



 

 

(To be executed by the Holder in order to Convert the Note)

 

TO:

 

The undersigned hereby irrevocably elects to convert US$ ________ of the
Principal Amount of the above Note into Shares of Common Stock of Chess
Supersite Corp., according to the conditions stated therein, as of the
Conversion Date written below. If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Maker in accordance therewith. No fee
will be charged to the Holder for any conversion, except for such transfer
taxes, if any.

 

Conversion Date: ___________________________________________

 

Applicable Conversion Price: $____________

 

Signature:           Name:           Address:                       Tax I.D. or
Soc. Sec. No:    

 

Principal Amount to be converted:

US$________________________________________

 

Amount of Note unconverted:

US$________________________________________

 

Number of shares of Common Stock to be issued: ________________________

 

 12 

 

 

Insert Checks / Proof of Wire Here

 

 13 

 

 

CORPORATE RESOLUTION OF THE

BOARD OF DIRECTORS OF Chess Supersite Corp.

 

We, the undersigned, do hereby certify that at a meeting of the Board of
Directors of Chess Supersite Corp., a Delaware corporation organized under the
laws of the State of Delaware (the “Corporation”), duly held on October 18, 2016
at the offices of the Corporation, which said meeting no less than two directors
were present and voting throughout, the following resolution, upon motions made,
seconded and carried, was duly adopted and is now in full force and effect:

 

WHEREAS, the Board of Directors of the Corporation deem it in the best interests
of the Corporation to enter into the Convertible Promissory Note dated October
18, 2016 (the “Note”), in the aggregate principal amounts of $25,000.00 (the
“Note”), convertible into shares of common stock, par value $0.0001 per share,
of the Company (the “Common Stock”), upon the terms and subject to the
limitations and conditions set forth in such Note, along with an irrevocable
letter agreement with VStock Transfer LLC the Corporation’s transfer agent, with
respect to the reserve of shares of common stock of the Corporation to be issued
upon any conversion of the Note; the issuance of such shares of common stock in
connection with a conversion of the Note; and the indemnification of VStock
Transfer LLC for all loss, liability, or expense in carrying out the authority
and direction contained in the irrevocable letter agreement (the “Letter
Agreement”);

 

NOW, THEREFORE, BE IT:

 

RESOLVED, that the Corporation is hereby authorized to enter into the Note and
the Letter Agreement which provides in pertinent part: (i) reserve shares of
common stock of the Corporation to be issued upon any conversion of the Note;
(ii) issue such shares of common stock in connection with a conversion of the
Note (issuance upon receipt of a notice of conversion of the holder of the Note)
without any further action or confirmation by the Corporation; (iii) hereby
authorizes the issuance of such number of shares as will be necessary to fully
convert the note under its terms, including issuances subsequent to the initial
conversion and/or those due under Section 2.2 of the Note, and any such shares
shall be considered fully paid and non-assessable at the time of their issuance
and (iv) the Corporation indemnifies VStock Transfer LLC, liability, or expense
in carrying out the authority and direction contained in the Letter Agreement:

 

RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate or proper to implement the provisions of the
foregoing resolutions:

 

The undersigned, do hereby certify that we are members of the Board of Directors
of the Corporation; that the attached is a true and correct copy of resolutions
duly adopted and ratified at a meeting of the Board of Directors of the
Corporation duly convened and held in accordance with its by-laws and the laws
of the State of Delaware, as transcribed by us from the minutes; and that the
same have not in any way been modified, repealed or rescinded and are in full
force and effect.

 

IN WITNESS WHEREOF, We have hereunto set our hands as CEO and Members of the
Board of Directors of the Corporation.

 

Dated: ________________

Members of the Board:

 

        Title:   Title:                   Title:   Title:  

 



 14 

 